DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2 and 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tiwari (USPN 6,218,819) in view of Tiwari (USPN 7,057,447) (“Tiwari2” hereinafter).
With respect to claim 1 Tiwari discloses in Fig. 2, a linear power supply  (Fig. 2) comprising: 
an output transistor (3) connected between an input terminal (N1) of an input voltage (VDC) and an output terminal (N2) of an output voltage (VREG);

 a reference voltage generator (6) configured to generate a predetermined reference voltage from the internal power supply voltage (VREF);
 an amplifier (5) configured to generate a drive signal for the output transistor (SWGATE) such that a feedback voltage in accordance with the output voltage is equal to the reference voltage (VSUP). 
Tiwari fails to disclose the specifics of 5 and thus fails to disclose:
“a drive current generator configured to generate a drive current for the amplifier; 
and a drive current controller configured to detect a variation of the internal power supply voltage to variably control the drive current.”
However, Tiwari2 discloses, in Figs. 1 and 2, a voltage regulator that is substantially similar to that of Fig. 2 of Tiwari2, however the further discloses:  
a drive current generator configured to generate a drive current for the amplifier (212 of Fig 2); 
and a drive current controller (112 of Figs. 1 and 2) configured to detect a variation of the reference voltage source (110) to variably control the drive current (the voltage 122 generated by 122 is generated by dividing/scaling the reference voltage and thus the 212 is controlled by 112 in proportion to the reference voltage and thus in proportion to changes the reference voltage).  The circuit of Figs. 1 and 2 of Tiwari2 includes the bias voltage generator 112 that is dependent upon the reference voltage.  Thus, the circuitry of Tiwari2 only requires a single voltage source to produce both the bias voltage and the reference voltage.  Furthermore, the bias circuitry of Tiwari2 allows 
It would have been obvious to one of ordinary skill in the art at the time of effective filing date of the instant application to add the bias voltage generator circuit 112 and the bias current source 212 of Tiwari2 in the amplifier circuit of Tiwari for the purpose of, among other things, allowing for the output voltage of the regulator to have a reduced voltage swing while only requiring a single voltage source for the reference voltage and the bias voltage source.
As combined above Vref of Tiwari is clearly dependent upon VAMPLT and thus any change in VAMPLT will cause VREF to change.  Furthermore, as discussed above, the output of the bias voltage 112 of Tiwari2 is dependent upon the reference voltage.  Thus, as combined above the bias voltage of 5 Tiwari as produced by 112 of Tiwari2 will be generated according to the VAMPLT voltage.  Therefore, the drive current controller is configured to detect a variation of the internal power supply voltage to variably control the drive current.
With respect to claim 2, the linear power supply according to claim 1, wherein the drive current controller boosts the drive current while the internal power supply voltage is increasing (When VREF increases the output of 112 will increase proportionally and thus, the current of 212 will increase.  Therefore, the drive current is boosted when VAMPLT increase, because VREF is proportional to VAMPLT).  
With respect to claim 6, the linear power supply according to claim 1, wherein the drive current generator is connected between the amplifier and a ground terminal (212 is connected as claimed).  

It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to replace the NMOS transistors with PMOS transistors and vice versa in the amplifier circuit of Tiwari2, since such replacement is old and well-known in the art.  One would have been motivated to do so based on the types and amounts of transistors available at the time of circuit construction.
When 212 is a PMOS transistor it will be connected between the input voltage and the amplifier.  
With respect to claim 8, the linear power supply according to claim 1, further comprising a voltage divider configured to divide the output voltage to generate the feedback voltage (7 of Tiwari).  
With respect to claim 9, an electronic device (device of Fig. 1 of Tiwari) comprising: 
the linear power supply according to claim 1 (2 of Fig. 1); and
 a load configured to operate with power supplied from the linear power supply (1).  

 the electronic device according to claim 9 (2); and a power supply (VDC) which supplies power to the electronic device (2/1).  
Tiwari fails to explicitly disclose that VDC is a battery.  However, it is old and well-known to supply a DC power supply voltage using a battery.  Examiner takes official notice that is old and well-known to use a battery to supply a DC power supply voltage.
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the application to use a battery to supply VDC, since such power supplying elements are old and well-known.  One would have been motivated to do so to increase portability of the system of Fig. 1 (e.g., allow the circuit to not be tethered/plugged in to an external power supply). 

Allowable Subject Matter
Claims 3-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas J. Hiltunen whose telephone number is (571)272-5525.  The examiner can normally be reached on 9:00AM-5:30PM EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS J. HILTUNEN/Primary Examiner, Art Unit 2849